*514Opinion by
Greene, Associate Justice.
On this motion to dismiss, tbe court is of opinion that this motion should be allowed.
It seems from an inspection of the record, that there is no final judgment in this cause in the court below, unless as pro forma judgment under Section 18, of page 25, of the laws of 1875, this Territory.
But the transcript fails to show any certificate that the •cause involves the determination of a question of law upon which it is desirous to have the opinion of the Supreme court, so it is evident that this case comes here irregularly and presents no question for us to determine.
Let the case be dismissed.